HUTCHESON, Circuit Judge
(dissenting)-
I think the plaintiff’s testimony made out a case for the jury. What, if anything, it lacked for vagueness on direct examination, is made sharply clear on cross.
This is what he said on direct as to the actual occurrence:
“When I started to get off, I noticed the conductor standing out on the platform with his back to the wall, facing the door where I was going to get off. At that time I had my suitcase in my right hand, and overcoat thrown across my left arm, and I started to get down off of the train. I put my left foot down on the step-, expecting to catch myself on the ground with my right foot, and when I stepped down on this step with my left foot, the train started, and gave a jerk, and caused me to lose my balance. I began to grab for something with my left hand. I don’t know whether I ever got hold of anything or not, but by that time the train had begun to get some speed, and I got so excited that I don’t remember anything about what happened then until the time that the wheel of the train hit this leg. So I know, after the wheel had hit this leg, it had either mashed it off, or cut it off, one, because it hurt so bad it had almost taken my breath. I had to gasp for breath, and struggle. The best that I can remember, when I started to get off of the train, they had stopped just a few steps past the corner of the station.”
This is his testimony on cross:
“I stepped down on the left foot, and then brought my right foot forward to step down on the ground. Instead of stepping on the next step I didn’t step out and pitch forward. When I stepped off with my left foot the train started and gave a jerk. As I remember it, I swung my right foot out, expecting to go on down. That was in the air when the train gave a lurch and started forward. I never did get on the ground with that foot. When the train started and gave this jerk, and caused me to lose my balance, I saw I was going to fall, and I began to grab hold to something with this left hand, and by that time the train was speeding up some, and I got so excited I don’t remember. I don’t know if I got hold of anything or not. I don’t know what became of the overcoat and the bag. I don’t know if the minute I began falling I dropped my overcoat and bag. I got so excited I don’t know, after I realized that I was falling.”
“The accident happened just like I told you about a while ago. I didn’t set my suitcase down there, nor trip in no gullies there, nothing of that kind, because, when I fell, I fell from the train.”
“As I started down those steps and the train started, it gave a jerk, enough to make me fall — I lost my balance. I would not say I pitched right straight forward. The way I remember, when I saw I was losing my balance, I began to grab for something with this hand. I don’t know whether I ever got hold of anything or not. I would not say exactly that I fell at that place where the train had stopped. I got so excited when I realized that. I had lost my balance and was falling, that I don’t remember exactly what happened after that.”
“ * * * After I fell I don’t know how this thing happened. Not from the time I fell until the time the wheel struck *923my leg do I remember anything after I started to fall. I don’t remember anything that happened during that whole intervening period. I would not say it happened instantly, but I lost my balance. After the train gave this jerk, that caused me to lose my balance, I got so excited that I don’t know what happened after that. I don’t remember striking the ground at thát particular time.”
“It is absolutely not a fact that I got down off of that train, walked down the platform, and across this cross street, and stuck my foot under that train for the purpose of collecting accident insurance. Nothing like that.”
I respectfully dissent.
On Petition for Rehearing.
PER CURIAM.
As neither of the judges who concurred in the judgment of the court in the above numbered and entitled cause is of opinion that the petition for rehearing should be granted, it is ordered that the said petition be, and the same hereby is, denied.